     Case 2:20-cv-01156-JAM-AC Document 12 Filed 07/29/20 Page 1 of 1

 1

 2                                UNITED STATES DISTRICT COURT
 3                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5    CHRISTOPHER VOCHATZER,                            No. 2:20-cv-1156 JAM AC P
 6                       Petitioner,
 7           v.                                         ORDER
 8    MATTHEW ATCHLEY, Warden,
 9                       Respondent.
10

11          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

12   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

13   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On June 24, 2020, the magistrate judge filed findings and recommendations herein which

15   were served on petitioner and which contained notice to petitioner that any objections to the

16   findings and recommendations were to be filed within twenty-one days. ECF No. 10. Petitioner

17   has not filed objections to the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed June 24, 2020, are adopted in full; and

22          2. This case is dismissed.

23
      DATED: July 29, 2020
24                                                 /s/ John A. Mendez____________               _____
25                                                 UNITED STATES DISTRICT COURT JUDGE
26

27

28
                                                       1
